Citation Nr: 1403919	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-29 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of service connection for asbestosis.

2.  Entitlement to service connection for a respiratory disorder to include asbestosis and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

The Veteran served on active duty from November 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that reopened a previously denied claim of service connection for asbestosis and denied the claim on the merits.

The issues have been recharacterized as set forth on the title page of this decision. 

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  He was duly scheduled to testify before the Board in a videoconference hearing in December 2013.  The Veteran failed to appear at the hearing without good cause shown.  His request for a hearing before the Board is accordingly deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to service connection for a respiratory disorder, to include asbestosis and COPD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A decision by the Board in December 2005 denied service connection for asbestosis.  

2.  Evidence received since December 2005 includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for asbestosis; such evidence is not cumulative or redundant of evidence already of record.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for asbestosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal (i.e. reopening of the claim for entitlement to service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

New and Material Evidence

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A decision by the Board in December 2005 denied service connection for asbestosis, based on a finding that the Veteran was not shown to have a diagnosed asbestos-related disability.  The December 2005 decision by the Board became final when issued.  38 C.F.R. § 20.1100.

Evidence associated with the file since December 2005 includes a letter from Dr. Richard Kronenberg dated in October 2007 stating that based on a review of the records available to him Dr. Kronenberg had concluded within a reasonable degree of medical probability that the Veteran was diagnosed with asbestosis, asbestos-related pleural disease and a malignant asbestos-related cancer of the colon, all caused by his exposure to asbestos.  This evidence was not previously before the Board.  Since diagnosis of asbestosis was an element of service connection not previously of record, it is material to the reopening of the claim.  Shade, 24 Vet. App. 110.

The Veteran's appeal is granted to this extent.

ORDER

The petition to reopen the claim of entitlement for service connection for asbestosis is granted.


REMAND

Having reopened the claim of entitlement to service connection for asbestosis, further development under the duty to assist is needed.

The case was certified to the Board as claim of service connection specifically for asbestosis.  However, the Veteran is essentially seeking service connection for any respiratory disability that may reasonably be encompassed by his description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the appeal accordingly.

In the Veteran's October 2011 substantive appeal (VA Form 9), he indicated that he was currently receiving treatment at the Providence Hospital and these records would support his claim for asbestosis.  The records from Providence Hospital in the file are current only as of August 2009 and no additional records have been associated with the Veteran's virtual file.  

The Veteran also provided an incomplete copy of a form completed by a physician in Florence, Alabama.  This form appears to contain findings from a respiratory evaluation and the physician's name appears to be Dr. H. Baalbaki.  On remand, medical records from Dr. H. Baalbaki must be associated with the file.

Finally, in a statement received in July 2013, the Veteran reported that he is currently receiving treatment at a VA outpatient clinic in Mobile, Alabama.  Both a February 2010 VA examination request and a May 2010 VA examination report reflect that VA medical records are available on CAPRI.  The file does not contain any VA treatment records since 1998 and more recent records have not been associated with the Veteran's virtual file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA outpatient clinic in Mobile, Alabama.  

2.  Obtain copies of all private medical records not already of record, including those from Dr. H. Baalbaki in Florence, Alabama, as well as those from the Providence Hospital since August 2009.  Any negative response must be in writing and associated with the claim file.

3.  Ask the examiner who provided the May 2010 respiratory examination to review the record, including all newly obtained records. 

The examiner is to: 

a) Identify all respiratory disabilities or diseases, to include asbestosis and COPD, and state whether the Veteran has a disease related to asbestos exposure;

b) Opine whether any respiratory disability identified, is at least as likely as not (a 50 percent or higher degree of probability) due to the Veteran's period of active service including in-service asbestos exposure.  

The examiner must provide a rationale for all opinions provided.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner must clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

If the previous examiner is not available, the Veteran should be afforded a new examination to obtain answers to the questions contained in a) and b) above. 

4.  On completion of the development, adjudicate the claims.  If the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


